Case 3:20-cv-01585 Document 1 Filed 10/27/20 Page 1 of 7
Case 3:20-cv-01585 Document 1 Filed 10/27/20 Page 2 of 7
Case 3:20-cv-01585 Document 1 Filed 10/27/20 Page 3 of 7
Case 3:20-cv-01585 Document 1 Filed 10/27/20 Page 4 of 7
Case 3:20-cv-01585 Document 1 Filed 10/27/20 Page 5 of 7
Case 3:20-cv-01585 Document 1 Filed 10/27/20 Page 6 of 7
Case 3:20-cv-01585 Document 1 Filed 10/27/20 Page 7 of 7



                    15        October
Case 3:20-cv-01585 Document 1-1 Filed 10/27/20 Page 1 of 9
Case 3:20-cv-01585 Document 1-1 Filed 10/27/20 Page 2 of 9
Case 3:20-cv-01585 Document 1-1 Filed 10/27/20 Page 3 of 9
Case 3:20-cv-01585 Document 1-1 Filed 10/27/20 Page 4 of 9
Case 3:20-cv-01585 Document 1-1 Filed 10/27/20 Page 5 of 9
Case 3:20-cv-01585 Document 1-1 Filed 10/27/20 Page 6 of 9
Case 3:20-cv-01585 Document 1-1 Filed 10/27/20 Page 7 of 9
Case 3:20-cv-01585 Document 1-1 Filed 10/27/20 Page 8 of 9
Case 3:20-cv-01585 Document 1-1 Filed 10/27/20 Page 9 of 9
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 1 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 2 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 3 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 4 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 5 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 6 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 7 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 8 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 9 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 10 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 11 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 12 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 13 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 14 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 15 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 16 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 17 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 18 of 19
Case 3:20-cv-01585 Document 1-2 Filed 10/27/20 Page 19 of 19
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 1 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 2 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 3 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 4 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 5 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 6 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 7 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 8 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 9 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 10 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 11 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 12 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 13 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 14 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 15 of 16
Case 3:20-cv-01585 Document 1-3 Filed 10/27/20 Page 16 of 16
Case 3:20-cv-01585 Document 1-4 Filed 10/27/20 Page 1 of 6
Case 3:20-cv-01585 Document 1-4 Filed 10/27/20 Page 2 of 6
Case 3:20-cv-01585 Document 1-4 Filed 10/27/20 Page 3 of 6
Case 3:20-cv-01585 Document 1-4 Filed 10/27/20 Page 4 of 6
Case 3:20-cv-01585 Document 1-4 Filed 10/27/20 Page 5 of 6
Case 3:20-cv-01585 Document 1-4 Filed 10/27/20 Page 6 of 6
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 1 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 2 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 3 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 4 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 5 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 6 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 7 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 8 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 9 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 10 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 11 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 12 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 13 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 14 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 15 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 16 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 17 of 18
Case 3:20-cv-01585 Document 1-5 Filed 10/27/20 Page 18 of 18
Case 3:20-cv-01585 Document 1-6 Filed 10/27/20 Page 1 of 3
Case 3:20-cv-01585 Document 1-6 Filed 10/27/20 Page 2 of 3
Case 3:20-cv-01585 Document 1-6 Filed 10/27/20 Page 3 of 3
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 1 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 2 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 3 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 4 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 5 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 6 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 7 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 8 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 9 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 10 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 11 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 12 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 13 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 14 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 15 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 16 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 17 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 18 of 19
Case 3:20-cv-01585 Document 1-7 Filed 10/27/20 Page 19 of 19
Case 3:20-cv-01585 Document 1-8 Filed 10/27/20 Page 1 of 4   Exhibit 8
Case 3:20-cv-01585 Document 1-8 Filed 10/27/20 Page 2 of 4
Case 3:20-cv-01585 Document 1-8 Filed 10/27/20 Page 3 of 4
Case 3:20-cv-01585 Document 1-8 Filed 10/27/20 Page 4 of 4
Case 3:20-cv-01585 Document 1-9 Filed 10/27/20 Page 1 of 3
Case 3:20-cv-01585 Document 1-9 Filed 10/27/20 Page 2 of 3
Case 3:20-cv-01585 Document 1-9 Filed 10/27/20 Page 3 of 3
Case 3:20-cv-01585 Document 1-10 Filed 10/27/20 Page 1 of 4
Case 3:20-cv-01585 Document 1-10 Filed 10/27/20 Page 2 of 4
Case 3:20-cv-01585 Document 1-10 Filed 10/27/20 Page 3 of 4
Case 3:20-cv-01585 Document 1-10 Filed 10/27/20 Page 4 of 4
                        Case 3:20-cv-01585 Document 1-11 Filed 10/27/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                     )
               acting through the                                         )
     United States Department of Agriculture                              )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                                Civil Action No.
                                                                          )
         NELSON MARTINEZ COLLAZO, et als.                                 )       FORECLOSURE OF MORTGAGE
                                                                          )
                                                                          )
                                                                          )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Conjugal Partnership Martínez-Vázquez
                                           St. Rd. 511, Km. 12.7 Int.
                                           Real Anón Wd.
                                           Ponce, P.R. 00731




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                     MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                     CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01585 Document 1-11 Filed 10/27/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:20-cv-01585 Document 1-12 Filed 10/27/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                     )
               acting through the                                         )
     United States Department of Agriculture                              )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                                Civil Action No.
                                                                          )
         NELSON MARTINEZ COLLAZO, et als.                                 )       FORECLOSURE OF MORTGAGE
                                                                          )
                                                                          )
                                                                          )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) NELSON MARTINEZ COLLAZO
                                           St. Rd. 511, Km. 12.7 Int.
                                           Real Anón Wd.
                                           Ponce, P.R. 00731




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                     MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                     CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01585 Document 1-12 Filed 10/27/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:20-cv-01585 Document 1-13 Filed 10/27/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                     )
               acting through the                                         )
     United States Department of Agriculture                              )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                                Civil Action No.
                                                                          )
         NELSON MARTINEZ COLLAZO, et als.                                 )       FORECLOSURE OF MORTGAGE
                                                                          )
                                                                          )
                                                                          )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) NERYS IVELISSE VAZQUEZ MALDONADO
                                           St. Rd. 511, Km. 12.7 Int.
                                           Real Anón Wd.
                                           Ponce, P.R. 00731




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                     MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                     CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01585 Document 1-13 Filed 10/27/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                     Case 3:20-cv-01585 Document 1-14 Filed 10/27/20 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         UNITED STATES OF AMERICA, acting through the USDA

        Defendant:         NELSON MARTINEZ COLLAZO; ET ALS.

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted: October 27, 2020

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
Case 3:20-cv-01585 Document 1-15 Filed 10/27/20 Page 1 of 1
